Citation Nr: 0920265	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-40 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1954 to 
July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  In January 1999, the Veteran's average pure tone decibel 
thresholds were 30 in his right ear and 81 in his left ear.  
His speech recognition ability was 92 percent in the right 
ear and 28 percent in the left ear.  

2.  In January 2002, the Veteran's average pure tone decibel 
thresholds were 38 in his right ear and 89 in his left ear.  
His speech recognition ability was 92 percent in the right 
ear and 24 percent in the left ear.

3.  In June 2003, the Veteran's average pure tone decibel 
thresholds were 43 in his right ear and 88 in his left ear.  
His speech recognition ability was 96 percent in the right 
ear and 20 percent in the left ear.  

4.  In February 2005, the Veteran's average pure tone decibel 
thresholds were 48 in his right ear and 91 in the left ear.  
His speech recognition ability was 88 percent in the right 
ear and 16 percent in the left ear.

5.  In July 2005, the Veteran's average pure tone decibel 
thresholds were 61 in the right ear and 96 in the left ear.  
His speech recognition ability was 100 percent in the right 
ear and 84 percent in the left ear.

6.  In January 2007, the Veteran's average pure tone decibel 
thresholds were 70 in the right ear and 96 in the left ear.  
His speech recognition ability was 92 percent in the right 
ear and 8 percent in the left ear.

7.  In November 2007, the Veteran's average pure tone decibel 
thresholds were 60 in the right ear and 94 in the left ear.  
His speech recognition ability was 92 percent in the right 
ear and 68 percent in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.85, 
Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Analysis

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

VA provided the Veteran with the notice contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in November 2007 
and April 2008 correspondences; the latter included notice of 
the information and evidence necessary to substantiate a 
disability rating and the effective date to be assigned in 
the event his claim was successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was 
last readjudicated in an April 2008 supplemental statement of 
the case, thereby curing any deficiency in the timing of the 
notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323- 24 
(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  As this appeal originates from the rating 
decision which assigned the initial disability evaluation, 
Vasquez-Flores is inapplicable.  In any event, the Board 
notes that the April 2008 correspondence essentially provided 
the type of notice required by Vasquez-Flores.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  He has received several VA examinations 
in connection with his claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Initial Disability Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.   
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual Background

Service connection for bilateral hearing loss was granted in 
a June 2004 Board decision.  In August 2004, the RO 
implemented the grant, assuming a 10 percent evaluation 
effective July 24, 1998.  This evaluation has remained in 
effect since that time.

The Veteran's service treatment records (STRs) from his 
entrance in August 1954 and separation in July 1958 indicate 
that he scored a 15/15 on administered whisper tests.  In 
August 1954 wax was removed from the Veteran's ears; the 
examiner noted that his drums were normal and the external 
canals showed mild eczema.  No complaints or diagnosis of a 
hearing disability were noted during the Veteran's service.

A January 1999 private treatment report indicates that the 
Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
RIGHT
35
15
25
45
LEFT
75
80
80
90

The average pure tone decibel thresholds were 30 in his right 
ear and 81 in his left ear.  His speech recognition ability 
was 92 percent in the right ear and 28 percent in the left 
ear.  

A January 2002 private examination indicates that the 
Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
RIGHT
20
25
50
55
LEFT
75
85
95
100

The average pure tone decibel thresholds were 38 in his right 
ear and 89 in his left ear.  His speech recognition ability 
was 92 percent in the right ear and 24 percent in the left 
ear.

The Veteran attended a VA examination in June 2003.  His pure 
tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
35
50
55
LEFT
85
85
85
95

The average pure tone decibel thresholds were 43 in his right 
ear and 88 in his left ear.  His speech recognition ability 
was 96 percent in the right ear and 20 percent in the left 
ear.  

The examiner opined that the Veteran's hearing loss was not 
related to military noise exposure.  

At a February 2005 Kaiser Permanente private examination, 
pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
35
60
65
LEFT
90
90
90
95

The average pure tone decibel thresholds were 48 in the right 
ear and 91 in the left ear.  His speech recognition ability 
was 88 percent in the right ear and 16 percent in the left 
ear.

The Veteran was afforded a VA examination in July 2005.  Pure 
tone thresholds, in decibels, from that test were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
35
40
75
95
LEFT
95
90
95
105+

The average pure tone decibel thresholds were 61 in the right 
ear and 96 in the left ear.  His speech recognition ability 
was 100 percent in the right ear and 84 percent in the left 
ear.  The examiner noted that the Veteran's speech 
recognition score improved significantly when he was forced 
to respond to each stimulus and report what he heard.  When 
asked about the severity of his hearing loss and how it 
affects his daily life, the Veteran responded that, "I try 
to just ignore it."

The Veteran's private medical provider, Kaiser Permanente, 
reviewed the results of the VA examination and compared them 
to its own audiological evaluation.  Dr. Matthew Howard 
corresponded with the VA in December 2005 regarding the 
discrepancy between the Veteran's speech recognition results 
on the Kaiser Permanente and VA examination.  In his letter, 
Dr. Howard said that another audiological examination was 
given to the Veteran to address this discrepancy and that the 
Veteran's speech recognition score was identical to that of 
his February 2005 test.

The Veteran was afforded another VA examination in January 
2007 to resolve the discrepancy noted by Dr. Howard.  Pure 
tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
45
90
105
LEFT
95
90
95
105

The average pure tone decibel thresholds were 70 in the right 
ear and 96 in the left ear.  His speech recognition ability 
was 92 percent in the right ear and 8 percent in the left 
ear.

The Veteran underwent a private exam with Kaiser Permanente 
in November 2007.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ

1000
2000
3000
4000
RIGHT
35
30
75
100
LEFT
90
85
100
100

The average pure tone decibel thresholds were 60 in the right 
ear and 94 in the left ear.  His speech recognition ability 
was 92 percent in the right ear and 68 percent in the left 
ear.

The Veteran addressed his hearing loss in a letter sent in 
December 2007.  The Veteran claimed that his hearing had 
gotten worse.  He noted that he could no longer use a 
telephone with his left ear and that he was experiencing waxy 
discharge from both ears.

The Veteran sent a letter to the VA addressing the nature and 
severity of his hearing loss in May 2008.  He stated that his 
wife must repeat herself so that the Veteran may hear her, 
causing her displeasure.  He also noted that he was required 
to purchase a new set of hearing aids, indicating that this 
would not have been necessary if his hearing loss had not 
worsened.  

Analysis

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numerical designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the January 1999 private treatment report 
yields a numerical category designation of I for the right 
ear (between 0 and 41 percent average pure tone decibel 
hearing loss, with speech discrimination results between 92 
and 100 percent) and XI for the left ear (between 74 and 81 
percent average pure tone decibel hearing loss, with speech 
discrimination results between 0 and 34).  Entering the 
category designations for both ears into TABLE VII produces a 
disability evaluation of 10 percent, under Diagnostic Code 
6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the January 2002 private treatment report 
yields a numerical category designation of I for the right 
ear (between 0 and 41 percent average pure tone decibel 
hearing loss, with speech discrimination results between 92 
and 100 percent) and XI for the left ear (between 90 and 97 
percent average pure tone decibel hearing loss, with speech 
discrimination results between 0 and 34).  Entering the 
category designations for both ears into TABLE VII produces a 
disability evaluation of 10 percent, under Diagnostic Code 
6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the June 2003 VA examination yields a 
numerical category designation of I for the right ear 
(between 42 and 49 percent average pure tone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination) and XI for the left ear (between 90 and 97 
percent average pure tone decibel hearing loss, with between 
0 and 34 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability evaluation of 10 percent, under Diagnostic Code 
6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the February 2005 private treatment report 
yields a numerical category designation of II for the right 
ear (between 42 and 49 percent average pure tone decibel 
hearing loss, with speech discrimination results between 84 
and 90 percent) and XI for the left ear (between 90 and 97 
percent average pure tone decibel hearing loss, with speech 
discrimination results between 0 and 34).  Entering the 
category designations for both ears into TABLE VII produces a 
disability evaluation of 10 percent, under Diagnostic Code 
6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the July 2005 VA examination yields a 
numerical category designation of II for the right ear 
(between 58 and 65 percent average pure tone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination) and IV for the left ear (between 90 and 97 
percent average pure tone decibel hearing loss, with between 
84 and 90 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability evaluation of 0 percent, under Diagnostic Code 
6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the January 2007 VA examination yields a 
numerical category designation of II for the right ear 
(between 68 and 74 percent average pure tone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination) and XI for the left ear (between 90 and 97 
percent average pure tone decibel hearing loss, with between 
0 and 34 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability evaluation of 10 percent, under Diagnostic Code 
6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the November 2007 private treatment report 
yields a numerical category designation of II for the right 
ear (between 58 and 65 percent average pure tone decibel 
hearing loss, with between 92 and 100 percent of speech 
discrimination) and VII for the left ear (between 90 and 97 
percent average pure tone decibel hearing loss, with between 
68 and 74 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability evaluation of 10 percent, under Diagnostic Code 
6100.

The Board notes that the Veteran has demonstrated the 
exceptional patterns of hearing impairment contemplated by 38 
C.F.R. § 4.86 for the left ear.  This provision allows for 
the application of Table VIA in interpreting the pure tone 
decibel results when the puretone threshold at the four 
specified frequencies is 55 decibels or more.  The Board 
notes that even if the audiological results were interpreted 
in conformance with the application of 38 C.F.R. § 4.86, the 
Veteran would not merit a higher rating.

Accordingly, the Board must conclude that an initial 
evaluation in excess of 10 percent for the Veteran's 
bilateral hearing loss is not warranted under the schedular 
criteria.

The Board has considered whether the case should be referred 
for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  The evidence does not show that the hearing 
loss has interfered with the Veteran's employment.  The 
Veteran stated that he has difficulty hearing telephone 
conversations with his left ear, but is able to function with 
his right ear.  Furthermore, the Veteran noted that his wife 
has difficulty communicating with him and that his hearing 
aid requires occasional cleaning.  However, the evidence does 
not otherwise suggest any marked interference of the disorder 
with the Veteran's employment, or suggested that the hearing 
loss has necessitated frequent periods of hospitalization, or 
that the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See  Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown,  9 Vet. App. 88 (1996) 
; Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly notes that the RO, in granting service 
connection for bilateral hearing loss, assigned an effective 
date for the grant of July 24, 1998.  The Board has reviewed 
the evidence on file and concludes that the underlying level 
of severity for the Veteran's hearing loss has remained at 
the 10 percent level, but no more, since the award of service 
connection.  For the reasons enumerated above, and because 
there is no indication of greater disability than that 
described above during the period beginning July 24, 1998, a 
higher rating is not warranted for any time since the award 
of service connection.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


